Citation Nr: 0419398	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel



INTRODUCTION

The veteran served with the Recognized Guerrillas from June 
1944 to January 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in January 2003.



FINDINGS OF FACT

1.  Tinnitus was caused by the veteran's malaria treatment 
during active duty service.

2.  By rating decision in August 1999 the RO denied the 
veteran's claim of service connection for hearing loss; a 
timely notice of disagreement was not received to initiate an 
appeal from that determination.

3.  Certain evidence received since the August 1999 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for hearing loss.

4.  Hearing loss was caused by the veteran's malaria 
treatment during active duty service.



CONCLUSIONS OF LAW

1.  Tinnitus was incurred during the veteran's active duty 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The August 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

4.  Hearing loss was incurred during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's favorable decision hereinbelow, 
compliance with the Veterans Claims Assistance Act of 2000 
need not be addressed.  

Tinnitus

The veteran has submitted an application for entitlement to 
service connection for tinnitus.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The limited service medical records available for the veteran 
do not show treatment for tinnitus.  Nonetheless, the veteran 
claims that he suffered malaria in service and that the 
medications he received for treatment caused him to suffer 
from tinnitus that continues to the present time.  To this 
end, by way of the June 2002 rating decision, the RO conceded 
that the veteran suffered malaria in service.  In addition, 
current medical records, including an October 2001 VA 
examination report and an August 2002 medical report from Dr. 
VanderWerf document that the veteran currently suffers from 
tinnitus.

The Board must now turn to the issue of whether the veteran's 
current tinnitus disability is etiologically related to the 
malaria treatment he received in service.  In regards to this 
issue, there are three medical opinions of record.  The 
October 2001 VA examination notes that the tinnitus started 
in service during the veteran's malaria infection.  
Nonetheless, the examiner concluded that the tinnitus was 
more likely due to aging.  The September 2002 medical opinion 
from Dr. VanderWerf states that the veteran's tinnitus is 
related to service because the onset of permanent tinnitus in 
1945 following treatment for malaria indicates a permanent 
ototoxicity.  The March 2001 letter from Dr. Gatto states 
that the veteran's tinnitus is consistent with the residuals 
of the type of tinnitus caused by malaria treatment.  His 
opinion was that the veteran's tinnitus was as likely as not 
related to the malaria treatment he received in service.

The Board finds that the preponderance of the medical 
evidence of record supports the conclusion that the veteran's 
tinnitus began in service.  Although the VA examiner opined 
that the veteran's tinnitus was consistent with aging, it was 
also noted that the tinnitus started in service.  
Furthermore, both Drs. VanderWerf and Gatto opined that the 
veteran's tinnitus was related to his malaria treatment.  
Therefore, service connection for tinnitus is warranted.

Hearing Loss

Initially the Board notes that the veteran's claim for 
entitlement to service connection for hearing loss was denied 
by way of a rating decision issued in August 1999.  The RO 
sent notice of the decision to the veteran at his last 
address of record.  A notice of disagreement, however, was 
not received to initiate an appeal from that determination.  
Therefore, the August 1999 rating decision became final.  
38 U.S.C.A. § 7105(c).  If, however, new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case, which was 
received by the RO in April 2001.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for hearing loss.

Subsequent to the August 1999 rating decision, the RO has 
received significant medical records from the veteran and his 
representative detailing treatment for hearing loss and 
containing medical opinions relating to the relationship 
between the veteran's current hearing loss and his service.  
The Board finds that these records are both new and material 
in that they were not of record at the time of the August 
1999 rating decision and because they address the nature and 
etiology of the veteran's hearing loss.  Therefore the claim 
of service connection for hearing loss has been reopened.

Turning to the merits of the issue of entitlement to service 
connection for hearing loss, the Board initially notes 
current medical records, including the October 2001 VA 
examination, the March 2001 letter from Dr. Gatto and the 
August 2002 letter from Dr. VanderWerf all indicate that the 
veteran currently suffers from hearing loss.  The Board also 
notes that the veteran asserts that his current hearing loss 
disability is the result of malaria treatment in service.  As 
noted above, the RO, by way of the June 2002 rating decision, 
has conceded that the veteran suffered malaria in service.  
Therefore, the Board must now turn to the issue of the 
etiological relationship between the veteran's current 
hearing loss disability and his malaria treatment in service.

To this end, there are three medical opinions of record.  
This first medical opinion from Dr. Gatto dated in March 2001 
states that he treated the veteran for his hearing loss and 
his professional opinion was that the veteran's hearing loss 
was as likely as not the result of malaria treatment in 
service.  The Board notes the October 2001 VA medical 
examination report which states that the veteran's hearing 
loss began in service during his malaria infection; although 
it was also reported that the hearing loss was consistent 
with aging.  Finally, the Board notes the August 2002 medical 
opinion from Dr. VanderWerf which states that he believes the 
veteran's current hearing disability is etiologically related 
to the veteran's service because his current hearing loss is 
substantially worse than average for his age group.

The preponderance of the medical evidence of record 
demonstrates that the veteran's current hearing loss 
disability is etiologically related to his malaria treatment 
in service.  As was the case with the veteran's tinnitus, the 
both Drs. VanderWerf and Gatto attribute the veteran's 
hearing loss to his malaria treatment.  Therefore, service 
connection for hearing loss is warranted.


ORDER

Service connection for tinnitus is granted.  

The claim of service connection for hearing loss has been 
reopened and service connection for hearing loss is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



